DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “considered in a direction transverse to the longitudinal direction, the width of the first portion is greater than one-third of the width of the sole plate” as in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the recitation of “considered in a direction transverse to the longitudinal direction, the width of the first portion is greater than one-third of the width of the sole plate” is misleading and confusing.  The first portion does not appear greater than one-third of the width of the sole plate.  Perhaps, applicant intends that the second portion is greater than one-third of the width of the sole plate (emphasis added).  If so, then applicant is advised to also correct the dependency of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butigieg (EP 1039038).
As to claim 1, Butgieg discloses a formwork element for a molded wall panel end, said formwork element 12 extending in a longitudinal direction and comprising:
a sole plate 14 having a first lateral edge 36, a second lateral edge 34, an outer face, an inner face bearing a caisson 16, said caisson leaving free, on the inner face of the sole plate, a first lateral zone, defined between the first lateral edge and the caisson, and a second lateral zone, defined between the second lateral edge and the caisson;
a form stripping assistance device 40 cooperating with the sole plate;
wherein the form stripping assistance device includes at least one first sacrificial section  comprising a first portion 54 disposed on the first lateral zone of the inner face of the sole plate.
As to claim 2, Butigieg discloses wherein the first sacrificial section further includes a second portion 52 disposed on the outer face of the sole plate.
As to claim 4, Butigieg discloses wherein the first sacrificial section further includes a third portion (55 or 56) disposed along the first lateral edge, the third portion (55 or 56) being fastened to the first and second portions of the first sacrificial section.
As to claim 5, Butigieg discloses wherein the first 54, second 52  and third portions (55 or 56) form a single unitary part
As to claim 7, Butigieg discloses wherein the first sacrificial section consists of a brittle material (i.e. polystyrene). 
As to claim 8, Butigieg discloses wherein the brittle material  (i.e. polystyrene) has a density comprised between 10 and 60 kg/m®, preferably comprised between 15 and 45 kg/m’. 
As to claim 9, Butigieg discloses wherein the first sacrificial section is made of polystyrene. 
As to claim 10, Butigieg discloses further including a fastening device (80, 84) for fastening the first sacrificial section to the sole plate. 
As to claim 11, Butigieg discloses further including at least one second sacrificial section including a first portion 54 disposed on the second lateral zone.  
As to claim 12, Butigieg discloses wherein the second sacrificial section further includes a second portion 52 disposed on the outer face of the sole plate. 
As to claim 13, Butigieg discloses wherein the first sacrificial section further includes a second portion 52 disposed on the outer face of the sole plate, and wherein the second portions of the first and second sacrificial sections have two lateral sides, parallel to the longitudinal direction, the two lateral sides being distant from one another 

    PNG
    media_image1.png
    581
    417
    media_image1.png
    Greyscale


As to claim 14, Butigieg discloses wherein the second sacrificial section includes a third portion (55 or 56) disposed along the second lateral edge, the third portion being fastened to the first 54 and second portions 52 of the second sacrificial section. 
As to claim 15, Butigieg discloses wherein the form stripping assistance device 40 includes a plurality of first sacrificial sections disposed in the longitudinal direction i.e. depending on the length of a sole plate, any number of sections may be provided.
As to claim 16, Butigieg discloses a formwork system including a formwork element 12 for a molded wall panel end, said formwork element extending in a longitudinal direction and comprising:

a form stripping assistance device 40 cooperating with the sole plate;
wherein the form stripping assistance device includes at least one first sacrificial section comprising a first portion 54 disposed on the first lateral zone of the inner face of the sole plate; and 
a form stripping device including at least one first form stripping hand (30, 32) configured to be moved longitudinally along the first lateral zone of the inner face of the sole plate so as to break at least the first portion of the first sacrificial section.
As to claim17, Butigieg discloses a form stripping method of a formwork element comprising: 
providing a formwork element 12 for a molded wall panel end, said formwork element extending in a longitudinal direction and comprising:
a sole plate 14 having a first lateral edge 36, a second lateral edge34, an outer face, an inner face bearing a caisson 16, said caisson leaving free, on the inner face of the sole plate, a first lateral zone, defined between the first lateral edge and the caisson, and a second lateral zone defined between the second lateral edge and the caisson;
a form stripping assistance device 40 cooperating with the sole plate;
wherein the form stripping device includes at least one first sacrificial section comprising a first portion 54 disposed on the first lateral zone of the inner face of the sole plate, the 
placing said formwork element at the end of a trench 10 filled with concrete,
moving a form stripping hand (30, 32) along the length of the sole plate so that the form stripping hand breaks at least the first portion of the first sacrificial section, and
withdrawing the formwork element 12 from the trench 10.
As to claim 18, Butigieg discloses a method for creating a molded wall in the ground, comprising the following steps:
providing a formwork element 12 for a molded wall panel end, said formwork element extending in a longitudinal direction and comprising:
a sole plate 14 having a first lateral edge 36, a second lateral edge 34, an outer face, an inner face bearing a caisson 16, said caisson leaving free, on the inner face of the sole plate, a first lateral zone, defined between defined between the second lateral edge and the caisson:
a form stripping assistance device 40 cooperating with the sole wherein the form stripping assistance device includes at least one first sacrificial section comprising a first portion 54 disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section also including a second portion 52 disposed on the outer face of the sole plate;
digging a first vertical trench 10 of rectangular cross section in the ground, the first trench having a first longitudinal end;

after the hardening of the first concrete panel, digging a second trench 10 adjacent to the first trench, while cutting away the second portion of the first sacrificial element;
moving a first form stripping hand (30, 32) vertically within the thickness of the first portion so as to break said first portion;
withdrawing the formwork element 12 from the first trench;
filling the second trench 10 with concrete 22 so as to form a second concrete panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butigieg (EP 1039038) alone.
As to claim 3, Butigieg discloses all that is claimed except wherein, considered in a direction transverse to the longitudinal direction, the width of the first portion is greater than one-third of the width of the first lateral zone, preferably greater than half the width of the first lateral zone.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the first portion is greater than one-third of the width of the first lateral zone because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. 
Insofar as understood, as to claim 6, Butigieg discloses all that is claimed except wherein, considered in a direction transverse to the longitudinal direction, the width of the first portion is greater than one-third of the width of the sole plate.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the width of the first portion is greater than one-third of the width of the sole plate because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL